Title: William Smith Shaw to Thomas Boylston Adams, 25 January 1801
From: Shaw, William Smith
To: Adams, Thomas Boylston


				
					City of Washington Jan 25th 1801
				
				Yourss of the 20th & 21st are received. I also received this morning a compleat sett of the Port folio without any letter or direction respecting them. Presuming they were sent to be at my disposal, I shall send them by tomorrow’s mail, to Anapolis where I expect to get many subscribers. I some time since sent a sett to Boston and another to young Chace at Baltimore, and if I had a number more, I think I could dispose of them to advantage. A few more of the “Prospectus” at least would be agreeable. But notwithstanding all the exertions of his friends, if Mr. Dennie continues to admit the observations of such political heretics as “a native American,” he never can and ought not to receive encouragement. For a periodical publication “submitted to men of afluence, men of liberality and men of letters” as is the Port folio and which justly assumes so high a rank, in its third number, to be so lavish, in terms of unqualified approbation, of a hireling miscreant, who has calumniated our government and our Country and insulted the understanding of every individual in it is in my opinion, not only very impolitic but materially wrong. I allude to what the author says of Cobbet. Many of the gentlemen of Congress have told me they were very sorry to see such a production admitted and Mr. Rutledge among the rest. The whole piece is very exceptionable and I was very sorry to see it. You ought to expostulate with Dennie, on the impropriety of admitting such publications
				
				I am surprised to hear that you never knew till lately of the “Romans in Greece.” It laid on the Presidents & mine my table all last winter at Philadelphia. The manuscript was sent to the P——t by our consul in Italy Mr Willys. I was so pleased with the perusal that I obtained leave to have it published and it was accordingly given to Nancrede, but I doubt whether he ever sold many of them.
				I told you in my last, that a committee was authorized to bring in a bill, renewing the sedition law. Two or three of the democrats have since taken seats in the house and there is great reason to fear they will not be able to carry it. If they do not, it will be very lamentable. I wish the law with some alterations should be permanent. I would make it ten times as severe as it now is. In addition to fine and imprisonment I would add certainly the pillory & perhaps the rack. To establish a government founded on public opinion and to allow that public opinion to be misled and corrupted by the lowest miscreants of society, who have talents only to invent a falshood is not my system. No, no. Government should be respected—character should not be violated with impunity. A bill has been reported to the house for the government of this district similar to the system proposed by “Epaminondas” which I think a tolerable good one and hope will pass. A strong energetic government would add to the respectability—hasten the growth and progress of this city and if any thing under heaven will, establish a degree of harmony among the citizens. The Committe of Commerce & manufactures are authorized to bring in a bill for the further suspension of the intercourse between the US & France.
				I inclose to you with this the Prussian treaty, three copies and will send you more if you wish for them.— I also send a letter of R. B. giving an account of himself, which I hope & believe Mr Dennie will consider worthy of an insertion in his port folio otherwise I must request you to return it as I highly value it… I have been collecting a compleat sett of Statepapers for myself I want nothing to compleat it, but the pamphlets published under the sixth article of the Brit. treaty, for which I wish you to apply to Mr Reid & or Mr Evans who I presume will have no objection to furnishing you with a sett.— The P——t ought to be supplied with a compleat sett also. Please to attend to this immediately. With this you have also the judiciary bill, which has undergone considerable alterations and is now more like the one first reported to the house last session
				In haste yours
				
					W S Shaw
				
			 